DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012040146 to Nakano et al. in view of U.S. Pat. App. Pub. No. 2015/0094861 to Choi et al.  With respect to claims 1 and 11, Nakano et al. ‘146 shows the claimed limitations of a control device (9), comprising: a plurality of operation buttons (13L, 13R) controlling an operation of a movable part (6a or 6c) of electric furniture (1); an acceptance part (11); and a displayer (12) (as shown in Figures 1-6 and as described on page 4, paragraphs 0019-0021 and on page 5, paragraphs 0021-0028).  However, with further respect to claim 1 and with respect to claims 3, 4, 6 and 7, Nakano et al. ‘146 does not specifically disclose the use of a displayer (12) displaying a first display between the plurality of operation buttons (13L, 13R) and an other one of the plurality of operation buttons when in a first state in which a first input or a second input has been received, and wherein the operation corresponding to the first display is different from an operation of the plurality of operation buttons in a second state in which the displayer (12) does not perform the first display; wherein the operation corresponding to the first display includes at least one of a control of a generation of a sound, a control of a short-range wireless communication, a control of paging, a control of an input by a motion sensor or a control of 


lighting; and wherein the operation corresponding to the first display includes at least one of a switching between accepting and non-accepting an input of the plurality of operation buttons (13L, 13R) in the second state, a modification of a speed of the operation of the movable part (6a, 6c or 6d) or a control of a storage of a state of the movable part.  Choi et al. ‘861 provides the basic teaching of a control device (1) comprising a displayer (16) displaying a first display between one (32) of a plurality of operation buttons and an other one (33) of the plurality of operation buttons (see Figure 4 and page 3, paragraph 0060), wherein the displayer (31) may be selectively changed between first and second display modes (also as shown in Figures 4 & 5 and as described on page 2, in paragraph 0047 and on page 4, in paragraph 0076), wherein the operation corresponding to the first display is different from an operation of the plurality of operation buttons in a second state in which the displayer (16) does not perform the first display (as shown in Figures 4 & 5 and as described on page 3, in paragraphs 0060, 0062 & 0072-0074 and on page 4, in paragraph 0074); wherein the operation corresponding to the first display includes at least one of a control of a generation of a sound, a control of a short-range wireless communication, a control of paging, a control of an input by a motion sensor or a control of lighting (as described on page 1, in paragraph 0036); and wherein the operation corresponding to the first display includes at least one of a switching between accepting and non-accepting an input of the plurality of operation buttons in the second state (as shown in Figures 4 and 5).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the control device of Nakano et al. ‘146 with a displayer displaying a first display between the plurality of operation buttons and an other one of the 

plurality of operation buttons when in a first state in which a first input or a second input has been received, and wherein the operation corresponding to the first display is different from an operation of the plurality of operation buttons in a second state in which the displayer does not perform the first display; wherein the operation corresponding to the first display includes at least one of a control of a generation of a sound, a control of a short-range wireless communication, a control of paging, a control of an input by a motion sensor or a control of lighting; and wherein the operation corresponding to the first display includes at least one of a switching between accepting and non-accepting an input of the plurality of operation buttons in the second state, a modification of a speed of the operation of the movable part or a control of a storage of a state of the movable part, in order to provide a displayer arrangement for a control device which is well known in the art as taught by Choi et al. ‘861.
	With respect to claim 2, Nakano et al. ‘146 as modified by Choi et al. ‘861 does not specifically disclose a condition wherein the displayer turns off the first display when at least one of an elapse of a prescribed period of time from when the acceptance part receives the first input, an elapse of a prescribed period of time from when the at least one of the plurality of operation buttons is operated after the acceptance part receives the first input, or a reception of an other input by the acceptance part occurs.  However, the use of a control device comprising a plurality of buttons and a displayer which turns off after a predetermined length of time is well known in the art as a conventional feature.  Hence, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the control device of Nakano et al. ‘146 as modified by Choi et al. ‘861 with a displayer which 

turns off the first display when at least one of an elapse of a prescribed period of time from when the acceptance part receives the first input, an elapse of a prescribed period of time from when the at least one of the plurality of operation buttons is operated after the acceptance part receives the first input, or a reception of an other input by the acceptance part occurs, since such a modification would have been generally recognized as being within the level of ordinary skill in the art.  
	With respect to claims 5 and 8-10, Nakano et al. ‘146 further teaches conditions wherein the operation of the plurality of operation buttons (13L, 13R) includes a control of the movable part (6a or 6c) (as described on page 5, in paragraph 0025); and wherein the displayer (12) displays at least one of a state of the movable part (6a or 6c) or a state of the plurality of operation buttons (13L, 13R), wherein at least one of the plurality of operation buttons can perform at least one of a setting of a condition of the operation of the movable part (6a or 6c) or a setting of a function of at least one of the plurality of operation buttons (13L, 13R), and wherein the displayer (12) does not perform the first display and at least one of the plurality of operation buttons (13L, 13R) controls the operation of the movable part (6a or 6c) (as shown in Figures 4 & 5 and as described on page 5, in paragraphs 0022-0029 and on page 6, in paragraph 0029).       

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Hosokawa et al. ‘968, Hosokawa et al. ‘908, Hosokawa et al. ‘039, Choi et al. ‘996, Bergman et al. ‘604, Bergman et al. ‘954, Hosokawa et al. ‘388 and Hosokawa et al. ‘785.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673